EXHIBIT 10.24
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as
of November 12, 2009 (the "Effective Date"), by and between TYNSOLAR
CORPORATION, a Taiwanese company with a place of business at 1381 Ren-Ay.
Chunan-Jenn, Miaulih 350, Taiwan ("Buyer"), and IX Energy Holdings, Inc., a
Delaware corporation with a place of business at 711 Third Avenue. 12th Floor,
New York, NY 10017-9204("Seller") and together herein after referred to
collectively as the Parties.
 
In consideration of the mutual covenants and conditions herein contained, and
intending to be legally bound hereby. the parties mutually agree as follows:
 
1.           Seller agrees to sell and Buyer agrees to buy from Seller the
products set forth in Schedule A attached (the "Products") pursuant to the
provisions of this Agreement.
 
2.           Price and Terms of Payment.
 
2.1. 
The price for the Products is 51 ,400,000 USD payable as follows: forgiveness of
3800,000USD credit from Seller to Buyer and $600,000USD via issuing an
irrevocable LC. The LC will read that 5480,000 will be released to IX Energy FOB
the Port of New York – New Jersey. The remaining 3120.000 within 30 days of the
equipment arriving in Taiwan

 
2.2.
Tynsolar is responsibility for notifying IX Energy within 24 hours of the
equipment's arrival inTaiwan.

 
2.3.
The costs associated with packing and shipping the equipment to the Port of New
York –New Jersey will be shared equally between IX Energy and Tynsolar.

 
3. Performance and Performance Period
 
3.1.
Seller shall pack all of the Products and related components in a manner using
sufficiently strong packaging appropriate for shipping. transportation, loading
and unloading and in accordance with the reasonable standard in the industry for
the same kind of Products

 
3.2.
Buyer shall inspect the Products on November 10 and 11 2009 Eastern Standard
Time in the products current locations in M & G Transportation. 1 San Antonio
Way, Pawtuckett, RI 02860 and 1640 New Market Ave., South Plainfield, NJ 07080
(the "Warehouses").
 

3.3
Subject to the approval by Buyer for the inspection set forth in Clause 3.2,
Buyer shall open irrevocable LC so that it arrives in the bank account of the
Seller no later than November 17, 2009, Eastern Standard Time.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.4.
Upon receipt of the irrevocable LC, Seller shall deliver the Products FOB
Warehouses (Incoterms 2000).

 
4.           Other Documentation Required.
 
4.1.
Seller has and must provide all correspondent exporting documentation such as
Bill of Lading Invoice, Packing List etc as the proofs of shipment

 
5.           Warranty
 
5.1
The warranty terms will remain as specified in the original purchase agreement
between IXEnergy and Spire.

 
6.           Creation of a JV between IX Energy and Tynsolar.
 
6.1.
IX Energy and Tynsoiar will create a JV for the Spire line. IX Energy will
retain a 1% ownership interest in the JV and will contribute the Spire purchase
contract, including the warranty, into the JV.

 
7.           Release and Termination. The parties agree that OEM agreement
between the parties dated 11/28/2008 is hereby terminated with both parties
releasing any claims that they may have against the other based upon or stemming
from that OEM agreement, which is subject to the success of the procurement of
$140.000USD. Miscellaneous
 
7.1. 
Attorneys' Fees. In any suit. action, or proceeding between the parties arising
from,concerning, or related to this Agreement. neither party shall be entitled
to an award of attorney's fees from the other party.

 
7.2.
Controlling Law. This Agreement shall be construed in accordance with and be
governed by the laws of the State of New York.

 
7.3.
Counterparts. This Agreement may be executed in counterparts, both of which
shall been forceable as an original, but which together shall constitute one and
the same instrument.

 
7.4.
Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the parties. No supplement.
modification, or amendment of this Agreement shall be binding unless executed in
writing by the parties.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
7.5.
Forum Non Conveniens; Venue. The parties submit to and consent to the exclusive
jurisdiction of the state and Federal courts located in the State of New York
and any suit, action, or proceeding between the parties arising from,
concerning, or related to this Agreement action shall be litigated only in the
Federal District Court for the Southern District of New York or the state courts
in the State of New York. The parties waive any objection based on Forum Non
Conveniens and any objection to venue in connection therewith.

 
7.6.
Impossibility of Performance, Force Majeure: Neither of the Parties shall be
deemed to be in violation of this Agreement if it is prevented from performing
any of its obligations hereunder for any reason beyond its control, including
without limitation, acts of God or of the public enemy. flood or storm, strikes
or statutory regulations or rule of any federal, state or local government. or
any agency thereof.

 
7.7.
Negation of Partnership and Equity Interest. Nothing contained in this Agreement
shall constitute or be construed to be or to create a partnership or joint
venture between the Parties.



 
7.8.
No Waiver. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision, whether same or in similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

 
7.9. 
Notices. Any notice required or permitted hereunder shall be in writing. If
mailed such notice shall be sent certified or registered mail, return receipt
requested and shall be deemed given three (3) business days after it is
deposited in any official depository for United States mail within the State of
New York. postage paid and properly addressed. Notice may also be sent by
Federal Express or other established overnight delivery service, in which event
such notice shall be deemed given one (1) business day after it is picked up by
or delivered to such overnight delivery service, properly addressed, paid for by
sender. Notice personally delivered may be delivered to the party or to an
office maintained by the party provided the office is open at the time of
delivery and the notice is left with a receptionist, secretary or other suitable
staff person. Notice personally delivered shall be deemed given on the day
delivered. All notices shall be sent or delivered to the intended party at the
addresses set forth at the beginning of this Agreement. unless a different
address is specified by notice given in accordance with this provision.



 
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.10.
Rules of Construction. This Agreement is the result of negotiations between the
parties,and its drafting is a product of same. As a result, notwithstanding any
rule or maxim of construction to the contrary, any ambiguity or uncertainty in
this Agreement shall not be construed against either party based upon the
authorship of any of the provisions hereof.

 
7.11.
Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 
7.12.
Sever Ability. If any provision of this Agreement is held to be invalid or in
contravention of any applicable law or regulation, such part or provision shall
be construed to be limited in scope or duration to the maximum scope and
duration that is legal, valid and enforceable or, if it cannot be limited. then
it shall be severable without affecting the validity of any other part or
provision of this Agreement.

 
7.13.
Subsequent Documents. The parties will execute and deliver any and all documents
and instruments of any kinds, necessary or appropriate to carry this Agreement
into effect.

 
7.14.
Successors and Assigns. This Agreement shall bind and inure to the benefit of
the parties and their respective successors.

 
 
 
4

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 

IX Energy Holdings, Inc.     Tynsolar Corporation                              
                     
/s/ Steven Hoffinann
   
/s/
 
Name: Steven Hoffinann
   
Name: Mr. Foo
 
Title: Chief Executive Officer
   
Title:  Chairman of Tvnsolar
  Date: 12/2/2009     Date:  

 
 
 
                               
 
 
 
5           
 
 